

115 HR 6202 IH: To allow States to elect to observe year-round daylight saving time, and for other purposes.
U.S. House of Representatives
2018-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6202IN THE HOUSE OF REPRESENTATIVESJune 22, 2018Mr. Rogers of Alabama introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo allow States to elect to observe year-round daylight saving time, and for other purposes.
	
 1.Optional year-long application of daylight saving timeSection 3(a) of the Uniform Time Act of 1966 (15 U.S.C. 260a) is amended— (1)by inserting or may by law apply the advancement of time described in this section for the duration of the year, after may by law exempt itself from the provisions of this subsection providing for the advancement of time,;
 (2)by striking the standard time otherwise applicable during that period and inserting the same standard time; (3)by striking may by law exempt either the entire State as provided in (1) or and inserting , by law, may apply either standard time provided for in paragraph (1) to the entire State,; and
 (4)by inserting , or may apply the advancement of time for the duration of the year to the entire area of the State lying within any time zone before the period at the end.
			